EXHIBIT 10(h)

SNAP-ON INCORPORATED
SUPPLEMENTAL RETIREMENT PLAN FOR OFFICERS
(As amended and effective October 23, 2003)

SECTION 1 — INTRODUCTION

        1.1     SNAP-ON INCORPORATED SUPPLEMENTAL RETIREMENT PLAN FOR OFFICERS
(the “Plan”) was originally established by Snap-on Incorporated for the benefit
of eligible employees of that corporation and its subsidiaries that adopted the
Plan with that corporation’s consent (1/28/94, effective 4/22/94). The Plan is
intended to constitute an unfunded “excess benefit plan” as defined in Section
3(36) of the Employee Retirement Income Security Act of 1974 (“ERISA”) and an
unfunded Plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
defined in Section 201(2) of ERISA (6/28/91). Benefits payable from the Plan
will be paid solely from the general assets of the Corporation or other
employers under the Plan.

        1.2     Effective Date. The “effective date” of the Plan as originally
set forth is August 26, 1983, and the amended version set forth below is
effective January 1, 2001, except that the provisions relating to Elections (as
defined below) shall be effective December 31, 2000.

        1.3     Employers. The term “Corporation” means Snap-on Tools
Corporation until such date that name “Snap-on Tools Corporation” is changed to
“Snap-on Incorporated” by shareholder approval, and on such date “Corporation”
shall mean Snap-on Incorporated or any successor thereto. The Corporation and
any subsidiary of the Corporation which adopts the Plan with the consent of the
Corporation is referred to herein individually as an “employer” and collectively
as the “employers” (1/28/94, effective 4/22/94).

        1.4     Purpose. The Plan has been established to supplement retirement
benefits provided by the Snap-on Incorporated Retirement Plan (“SIRP”) in the
event that benefits provided under the SIRP are limited by the benefit
restrictions imposed under ERISA and/or limited due to participation in Snap-on
Incorporated Deferred Compensation Plan. Notwithstanding any provisions hereof
to the contrary, the Corporation intends that the Supplemental Benefits of each
Participant who was an active employee on October 26, 2001 shall be determined
in a manner consistent with the materials provided to each such Participant in
connection with his Retirement Program Choice Election Form and subject to the
understandings, information, representations, and acknowledgements to which each
such Participant certified on such Form, and the Corporation is authorized, in
its sole discretion, to interpret, to construe, and to recommend to the Board of
Directors the amendment of, any of the terms of the Plan, and to supply any
omissions, for the purpose of carrying out its intentions and, without
limitation, to insure that there are no unintended enhancements of the
Supplemental Benefits provided hereunder.

        1.5     Additional Definitions. The following are definitions of terms
and provisions not found elsewhere in the Plan, and certain other terms and
provisions are defined where they first appear:

1

--------------------------------------------------------------------------------

          1.5.1    “Account-Based Participant” shall mean, collectively, each
employee who becomes a Participant on or after January 1, 2001 who is a
Qualified Account-Based Participant, and each Participant who selected Option 2
or Option 4 on his Retirement Selection Form.


          1.5.2    “Actuarial Equivalent” shall mean a form of benefit differing
in time period, or manner of payment, from the Normal Form of benefit provided
under the Plan, but where the actuarial reserve required to provide such form of
benefit is equal to the actuarial reserve required to provide the Normal Form of
Supplemental Benefit and will be based on the interest assumptions and the
mortality factors set forth in Section 6.12(a) of Article III of the SIRP;
provided, however, that, solely in the case of a Final-Average Participant, in
converting his Normal Form to a different Available Payment Form, the Plan shall
use (i) the mortality table set forth in Section 6.12(b)(ii) of Article III of
the SIRP, and (ii) an interest rate equal to the greater of (x) the interest
rate which would be used as set forth in Section 6.12(b)(i) of Article III of
the SIRP, or (y) the FAS 87 interest rate at the time, reduced by 1.5%; and
provided, finally, that, notwithstanding the foregoing, for all purposes of
Section 8 of the Plan, it shall have the meaning set forth in Subsection 8.4.
Notwithstanding any provision hereof to the contrary, the Corporation shall have
the authority, in its sole discretion, to recommend to the Board of Directors of
the amendment of, the provisions of this subsection 1.5.2 in any respect
effective as of any date occurring after the calendar year during which such
amendment is adopted.


          1.5.3    “Annuity Payments” shall mean (i) in the case of a
Final-Average Participant, payment of his Supplemental Benefits in the manner
provided in Subsection 2.3(a), and (ii) in the case of an Account-Based
Participant, payment of his Supplemental Benefits monthly for his lifetime with
a guarantee of total payments equal to the Lump Sum amount of such Participant’s
original Supplemental Benefit.


          1.5.4    “Available Payment Form” shall mean payment (i) in a Lump
Sum, (ii) in 120, 180 or 240 Installment Payments, or (iii) in Annuity Payments,
each as further described in the “Supplemental Pension Election Form” furnished
to each Participant on or before December 31, 2001.


          1.5.5    “Elect”, “Election” and similar terms shall mean the timely
filing of a complete and timely executed Election Form with the Corporation, in
which a Participant Elects to have his Supplemental Benefits paid in an
Available Payment Form. Only the last Election Form filed on or before such
Participant’s Final Election Date shall be such Participant’s Election. In the
absence of a valid Election (as determined by the Corporation in its sole
discretion), a Participant’s Supplemental Benefits will be paid in the Normal
Form.


          1.5.6    “Election Form” shall mean a written form, prepared and
distributed by the Corporation, on which the Participant may select the
Available Payment Form in which his Supplemental Benefits will be distributed
and such other matters as shall be determined by the Corporation.


2

--------------------------------------------------------------------------------

          1.5.7    “Final-Average Participant” shall mean, collectively, each
employee who becomes a Participant on or after January 1, 2001, who is a
Qualified Final-Average Participant, each Participant who selected Option 1 or
Option 3 on his Retirement Selection Form, and each Participant on October 26,
2001 who was not an employee of Snap-on Incorporated or any subsidiary employer
on that date.


          1.5.8    “Final Election Date” with respect to selection of the
Available Payment Form shall mean the last day of the calendar year preceding
the calendar year in which a Participant Separates; provided; however, that
notwithstanding the foregoing, each Participant, whose Final Election Date would
otherwise be December 31, 2000, may Elect, on an Election Form filed on or
before December 31, 2000, to postpone his Final Election Date until any date
after December 31, 2001.


          1.5.9    “Installment Payment” shall mean payment of a Participant’s
Supplemental Benefits in equal payments made on the first day of each calendar
month for a fixed period of calendar months.


          1.5.10     “Lump Sum”shall mean payment of a Participant’s
Supplemental Benefits in a single payment.


          1.5.11    “Normal Form” shall mean payment of a Participant’s
Supplemental Benefits (i) in the case of a Final-Average Participant, in an
Annuity Payment, and (ii) in the case of an Account-Based Participant, in a Lump
Sum.


          1.5.12    “Participant” shall mean a Final-Average Participant, and an
Account-Based Participant, collectively, except that where it is necessary or
appropriate to identify a particular category of Participant, there will be an
appropriate specific reference.


          1.5.13     “Retirement Date” shall mean the date on which a
Participant retires as determined in Subsection 2.3(c).


          1.5.14    “Separates” and “Separation” shall mean a Participant’s
termination of employment with Snap-on Incorporated and any subsidiary employer
for any reason (including death or disability).


          1.5.15    “Supplemental Benefits” shall mean the retirement benefit
which the Participant has earned under Subsection 2.2.


          1.5.16    “Qualified Account-Based Participant” shall mean each
Participant who is participating in the Account-Based Component of the SIRP .


          1.5.17     “Qualified Final-Average Participant” shall mean each
Participant who is participating in the Final Average Pay Component of the SIRP.


          1.5.18    “Retirement Selection Form” shall mean the form entitled
“Your Snap-on Retirement Program Choice Election Form” provided to each
Participant who became and employee of Snap-on Incorporated or any subsidiary
employer prior to January 1, 2001 and continued to be such an employee on
October 26, 2001.


3

--------------------------------------------------------------------------------

          1.5.19    “Adjusted Benefits” shall mean the benefits payable to a
Participant under the SIRP expressed in a form, and subject to the adjustments,
which the Corporation determines are required to enable the Corporation to
calculate the Supplemental Benefits hereunder.


SECTION 2 — PARTICIPATION AND SUPPLEMENTAL BENEFITS

        2.1     Eligibility. Each employee of Snap-on Incorporated or any
subsidiary employer who was a Participant in the Plan will continue to be
eligible to participate in the Plan in accordance with the terms of the Plan.
Each employee of the Corporation will become a Participant in the Plan and
eligible for benefits in accordance with Subsection 2.2, provided that such
Participant meets the following requirements:

  (a)         The employee:


  (i) is an elected officer of the Corporation, as determined under the Bylaws
of the Corporation (1/28/94, effective 4/22/94); or


  (ii) is an elected officer of Snap-On Tools Company LLC; or


  (iii) is an appointed officer of the Corporation; or


  (iv) is an appointed officer of Snap-On Tools Company LLC; or


  (v) is an employee of an employer whose employment grade is Grade 37 or
higher; or


  (vi) is an employee of an employer who is designated as a Participant by the
Organization and Executive Compensation Committee of the Corporation’s Board of
Directors or by the Corporation’s Chief Executive Officer from time to time; and
(10/23/03, effective 1/1/04)


  (b)      Such employee is a member of the SIRP (1/28/94, effective 4/22/94).


        2.2     Supplemental Benefits. Supplemental benefits payable to or on
behalf of a Participant under the Plan shall be calculated as of his Retirement
Date and (i) in the case of a Final-Average Participant shall be equal to the
difference (if any) between (w) the retirement income or the pre-retirement
spouse’s benefit, computed for the Participant (and, if such Final-Average
Participant is a Qualified Account-Based Participant, computed as though he were
a Qualified Final-Average Participant) or his surviving spouse in accordance
with the provisions of the Final Average Pay Component of the SIRP (disregarding
any benefit or compensation limitations contained in ERISA and/or limited due to
participation in Snap-on Tools Corporation Deferred Compensation Plan)
(6/28/91), and (x) the Adjusted Benefit which is actually payable under the
SIRP; and (ii) in the case of an Account-Based Participant, shall be equal to
the difference (if any) between (y) the full amount of the Participant’s Account
Balance computed for the Participant (and, if such Account-Based Participant is
a Qualified Final-Average Participant, computed as though he were a Qualified
Account-Based Participant) in accordance with the provisions of the
Account-Based Component of the SIRP as though such Account-Based Participant had
elected to participant in the Account-Based Component on July 1, 2001, except
that (A) in computing such Account-Based Participant’s Opening Account Balance
there shall be substituted, for such Account-Based Participant’s “final average
accrued benefit” in Section 4.4 of Article II of the SIRP, the amount which
would be determined under (i) (w) of this Subsection 2.2 if such Account-Based
Participant were a Final-Average Participant and his Retirement Date was June 30
2001; and (B) his Earnings under Section 4.5 of Article II of the SIRP were
determined without regard to the last sentence thereof, and (z) the Adjusted
Benefit which is actually payable under the SIRP; in each case subject to the
following limitations:

4

--------------------------------------------------------------------------------

          (a)     Should employment of any person other than Robert A. Cornog
continue after service as an officer terminates, retirement benefits under this
Plan will not accrue after the calendar year in which service as an officer
terminates. Effective October 27, 2000, Robert A. Cornog’s retirement benefits
under this Plan will accrue through March 31, 2002 as if he were an officer
through March 31, 2002, regardless of his actual status as an officer after
October 27, 2000 (April 26, 1985) (October 27, 2000).


          (b)     The maximum Supplemental Benefits payable annually under this
Plan for any Participant who retired under the Plan prior to January 28, 1994
are limited to $150,000 (1/28/94).


          (c)     Supplemental Benefits will be payable in accordance with
Subsection 2.3.


          (d)     Deferred compensation will be considered as eligible earnings
only for the year payment is deferred for purposes of determining retirement
benefits (8/22/86).


          (e) For purposes of calculating the Supplemental Benefits (i) for
Robert A. Cornog, two (2) years of credited service, and (ii) for Dale Elliot,
one and one-half years of credited service, shall be credited for each year of
his credited service under the SIRP for both accrual and vesting purposes, and
notwithstanding anything in the Plan to the contrary except this Subsection
2.2(e), effective October 27, 2000, Robert A. Cornog shall be deemed to have
remained employed by the Corporation through March 31, 2002 at the rate of
compensation in effect with respect to Robert A. Cornog through March 31, 2002
(or on such earlier date, if any, that Robert A. Cornog terminates his
employment with the Corporation); provided, however, that Robert A. Cornog’s
Transition Payment (as defined in Paragraph 2 of the Retention and Recognition
Agreement dated October 27, 2000 between Robert A. Cornog and the Corporation
(the “Retention Agreement”) will not be considered as compensation for purposes
of this Plan. Supplemental Benefits for Robert A. Cornog under this Plan shall
be calculated in a manner that is consistent with the Retention Agreement. (June
25, 1992) (October 27, 2000).


          (f)     Notwithstanding any provision hereof to the contrary,
retirement benefits payable under this Plan to a Participant described in
Subsections 2.1(a)(ii) through (vi) who becomes a Participant after December 31,
2003 (the “Post-2003 Participant”) will be calculated based on the assumption
that the Post-2003 Participant completed no hours of service (however defined in
the SIRP) for any purpose under the SIRP (other than vesting) for any period
prior to the date he became a Participant. It is intended that the Corporation
will be required to calculate a hypothetical unreduced, and hypothetical actual,
SIRP benefit to apply this Subsection 2.2(f) to a Post-2003 Participant, and the
Corporation shall, in its sole discretion, but treating persons similarly
situated in a similar manner, determine the adjustments required to apply this
Subsection 2.2(f) and calculate the retirement benefits hereunder (10/23/03,
effective 1/1/04).


5

--------------------------------------------------------------------------------

Notwithstanding the forgoing, the amendment of this Plan as provided under
Subsection 1.2 shall not reduce a Participant’s Supplemental Benefits accrued
prior to December 31, 2000 in violation of Section 6.

Notwithstanding anything in this Section to the contrary, Robert A. Cornog shall
be a Participant in this Plan through March 31, 2002 without regard to whether
he is an officer after October 27, 2000.

Notwithstanding any provision hereof to the contrary, in making the calculations
relating to the comparison of benefits under the SIRP to benefits computed by
disregarding any benefit or compensation limitations contained in ERISA and/or
limited due to participation in Snap-on Tools Corporation’s Deferred
Compensation Plan, the Corporation, in its sole discretion, shall adopt such
procedures and assumptions as it shall deem appropriate to carry out the intent
of this Plan, but shall treat persons similarly situated in a similar manner.

        2.3     Payment of Benefits. Subject to the provisions of this Plan,
Supplemental Benefits shall be payable to or on behalf of a Participant,
commencing on his or her Retirement Date. Supplemental Benefits will be paid in
the Normal Form unless the Participant has Elected a different Available Payment
Form on or before such Participant’s Final Election Date, in which case they
will be paid in accordance with such Election.

          (a)    Normal Form For Final-Average Participant. The Normal Form of
Supplemental Benefits payments to a Final-Average Participant who retires on a
normal, deferred or early Retirement Date will be made monthly, will commence on
his Retirement Date and (i) will continue thereafter for life; (ii) if the
Final-Average Participant dies within a period of five years after his
Retirement Date, a continuing payment of the same amount will be made to his
eligible spouse (as defined in Subsection 5.2) if then surviving, or if such
eligible spouse is not living or dies prior to the expiration of such five-year
period, to his beneficiary, for the balance of said period; and (iii) if, at the
later to occur of the death of a retired Final-Average Participant or the
completion of the applicable five-year period specified in (ii) of this
Subsection 2.3(a), such Final-Average Participant’s eligible spouse (as defined
in Subsection 5.2) is living, such spouse shall be entitled to receive a monthly
supplemental benefit on the first day of the next month, equal to 50 percent of
the monthly supplemental benefit which the Final-Average Participant or such
eligible spouse was receiving on such date and continuing on the first day of
each month thereafter with the last payment being the payment due on the first
day of the month in which such spouse’s death occurs. If such spouse is more
than ten years younger than the Final-Average Participant, the amount of monthly
benefit payable to such spouse shall be reduced by an appropriate percentage
(determined actuarially) for each full month by which such spouse’s age is more
than ten years less than the Final-Average Participant’s age.


6

--------------------------------------------------------------------------------

          (b)    Normal Form For Account-Based Participant. The Normal Form of
Supplemental Benefit payments to an Account-Based Participant on his Retirement
Date will be payment in a Lump Sum.


          (c)    Retirement Date. For all purposes of this Plan, the “Retirement
Date” of each Participant shall be (i) in the case of a Final-Average
Participant, the first day of the month coincident with or next following the
date as of which such Final-Average Participant actually retires or is retired
from the employ of all of the employers (x) on or after attaining age 65 years,
(y) on or after attaining age 50 years if he has completed ten or more years of
continuous employment under the SIRP, or (z) on the date he is retired because
of total and permanent disability if he has completed ten or more years of
continuous employment under the SIRP; and (ii) in the case of an Account-Based
Participant, the first day of the month coincident with or next following the
date of his Separation; provided, further, that if such Participant has filed a
proper and timely deferral Election Form, it shall mean the January 1st as
therein selected.


          (d)    Pre-retirement Spouse’s Benefit and Other Death Benefit. In the
event a Participant who has elected to receive his Supplemental Benefits in the
Normal Form at the time of his death, and who has a spouse to whom he is legally
married at the time he satisfied the requirements of Subsection 2.3(c)(i)(y)
above dies leaving an eligible spouse, there shall be payable to such
Final-Average Participant’s eligible spouse the supplemental amount that would
have been payable to his spouse under Subsection 2.3(a)(iii) above had the
Participant retired on the first day of the month coincident with or next
following the month in which his death occurred, had received payment commencing
on such date in the form described in Subsections 2.3(a) for a period of five
years and then died. Such monthly spouse’s benefit will be paid to such spouse
on the first day of the month coincident with or next following the date of the
Final-Average Participant’s death and will be payable on the first day of each
month thereafter, with the final payment being the payment due on the first day
of the month in which such spouse’s death occurs. In the event a Participant is
a Final-Average Participant who has elected to receive his Supplemental Benefit
in a Lump Sum or in Installment Payments on the date of his death, or is an
Account-Based Participant, and in either case, has a spouse to whom he is
legally married at the date of his death, there shall be payable to such
eligible spouse or, in the absence of an eligible spouse, to his beneficiary,
the full amount of his or her Supplemental Benefits in the form the Participant
has Elected or, in the absence of an Election by an Account-Based Participant,
in the Normal Form. Without limiting the generality of the forgoing, subsequent
to the commencement of payments in any Available Payment Form, the provisions of
this Section 2.3(d) shall have no applicability or effect, and all death benefit
payments, if any, will be determined in accordance with the terms of such
Available Payment Form.


The computation and payment of such benefits by the Corporation shall be
conclusive on the Participant, his eligible spouse and his beneficiary
(6/23/89).

7

--------------------------------------------------------------------------------

Notwithstanding the provisions of Subsections 2.3(a)(iii) and 2.3(d), if Robert
Cornog is a Final-Average Participant and has not Elected to receive his
Supplemental Benefits in other than the Normal Form, and if the amount payable
to the surviving spouse of Robert Cornog in the form of payment specified
therein is less than $50,000 per year, the minimum amount payable to such
spouse, pursuant to whichever of such Subsections, if any, apply, on an annual
basis shall be $50,000 (6/25/92).

Notwithstanding anything in this Section to the contrary, a Participant will be
allowed to elect on or before December 31, 2000 to defer to 2002 the payment of
all Supplemental Benefits that might otherwise be payable in 2001.

        2.4     Benefits Provided by Employers. Benefits under this Plan paid to
a Participant, his surviving spouse or his beneficiary may be paid directly by
the Participant’s employer. No employer shall be required to segregate any
assets or establish any trust or fund to provide for the payment of benefits
under this Plan(6/23/89).

SECTION 3 — OTHER EMPLOYMENT

        3.1     A Participant or other person receiving Supplemental Benefits
under the Plan will continue to be entitled to receive such payments regardless
of other employment or self-employment.

SECTION 4 — FORFEITURE FOR CAUSE

        4.1     Notwithstanding any provisions of the Plan to the contrary, a
retired officer will be disqualified for benefits under this Plan if he, during
his term of employment with the Corporation, or within two years of the date his
employment terminates:

          (a)     Uses or discloses trade secrets for the benefit of someone
other than the Corporation or its subsidiaries;


          (b)     Embezzles or steals cash or other property of the Corporation
or its subsidiaries or performs other similar dishonest acts against the
Corporation or its subsidiaries; or


          (c)     Enters into a business in direct competition with the
Corporation or its subsidiaries as either an employee, director, proprietor,
consultant, partner or joint venturer of such business (1/6/84).


SECTION 5 — GENERAL

        5.1     Administration. The Plan will be administered by the
Corporation. The Board of Directors of the Corporation will designate the person
or persons authorized to act on behalf of the Corporation in the administration
of the Plan.

        5.2     Spouse or Beneficiary. Any benefits payable to an eligible
spouse or beneficiary under the Plan shall be paid to such spouse or beneficiary
eligible to receive the Participant’s benefits under the SIRP as provided in
Subsection 2.3 or, if no such beneficiary as been designated, to the
Participant’s estate. For purposes of this Plan, an “eligible spouse” of a
Participant is a spouse of the Participant as of the Participant’s Retirement
Date (or, if applicable, the Participant’s date of death) resulting from a
legally recognized marriage (6/23/89).

8

--------------------------------------------------------------------------------

        5.3     Interests Not Transferable. Except as to any withholding of tax
under the laws of the United States or any state, the interest of any
Participant or other person under the Plan shall not be subject to the claims of
creditors and may not be voluntarily or involuntarily sold, transferred,
assigned, alienated or unencumbered.

        5.4     Facility of Payment. Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Corporation, is unable to
properly manage his financial affairs may be paid to the legal representative of
such person (6/23/89).

        5.5     Gender and Number. Words in the masculine gender shall include
the feminine gender and, where the context admits, the plural shall include the
singular and the singular shall include the plural.

        5.6     Controlling Law. Except to the extent superseded by the laws of
the United States, the laws of Wisconsin shall be controlling in all matters
relating to the Plan.

        5.7     Successors. This Plan is binding on each employer and will inure
to the benefit of any successor of an employer, whether by way of purchase,
merger, consolidation or otherwise.

        5.8     Not a Contract. This Plan does not constitute a contract of
employment, and shall not be construed to give any Participant the right to be
retained in any employer’s employ. No Participant shall have any rights under
this Plan except those specifically provided herein. Such Participant shall not
have any right or security interest in any specific asset of the employers or
any trust, it being understood that any assets set aside shall be available for
the claims of an employer’s creditors (6/23/89).

        5.9     Litigation by Participant. If a legal action relating to the
Plan is begun against the Corporation or an employer by or on behalf of any
person, or if a legal action arises because of conflicting claims to a
Participant’s or other person’s benefits, the cost to the Corporation or the
employer of defending the action shall be charged to the extent permitted by law
to the sum, if any, which were involved in the action or were payable to the
Participant or other person concerned, or to the Supplemental Benefits payable
to the Participant under the Plan.

SECTION 6 — AMENDMENT AND TERMINATION

        6.1     While the Corporation expects to continue the Plan indefinitely,
the right to amend or terminate the Plan by action of the Board of Directors of
the Corporation (or by action of those to whom the Board of Directors of the
Corporation has delegated in writing the power to amend the Plan) is hereby
reserved, provided that in no event shall any Participant’s Supplemental
Benefits accrued to the date of such amendment or termination be reduced or
modified by such action except where an amendment is made at the recommendation
of the Corporation made pursuant to an express authority hereunder to make such
recommendations. Any Supplemental Benefits accrued to the date of such amendment
or termination shall be payable under Subsection 2.3 (8/28/87)(6/23/89).

9

--------------------------------------------------------------------------------

SECTION 7 — ADDITIONAL SPECIAL RESTRICTIONS (1/1/96)

        7.1     Effective Date and Overriding Provisions. The following
provisions of this Section 7 shall become effective on a “restricted date” (as
defined in Subsection 7.6 below) and, upon becoming effective, shall remain
effective until the following related unrestricted date and, during that period,
shall supersede any other provisions of the Plan to the extent necessary to
eliminate any inconsistencies between the provisions of this Section 7 and any
other provisions of the Plan, including any exhibits and supplements thereto.

        7.2     Prohibitions Against Mergers and Termination, Restrictions on
Amendment. During the period beginning on a restricted date and ending on the
following related unrestricted date, (i) the Plan may not be merged into any
other plan or terminated, (ii) no amendment of the Plan which would reduce the
accrual of benefits or change participation or vesting requirements to the
detriment of existing Participants in the Plan immediately prior to the
restricted date shall be permitted, and (iii) the provisions of Subsection
2.2(a) shall not apply with respect to any employee whose service as an officer
ceases during such period.

        7.3     Subsidiaries and Affiliates. For purposes of this Section 7, a
“subsidiary” of the Corporation means any corporation more than 50 percent of
the voting stock of which is owned, directly or indirectly, by the Corporation.
An “affiliate” of the Corporation means any individual, corporation,
partnership, trust or other entity which controls, is controlled by, or is under
common control with the Corporation.

        7.4     Prohibition Against Amendment. Except as otherwise required by
law, the provisions of this Section 7 may not be amended, deleted or superseded
by any other provision of the Plan, during the period beginning on a restricted
date and ending on the related unrestricted date.

        7.5     Timing and Method of Distribution. During the period beginning
on a restricted date and ending on the following related unrestricted date, the
timing and methods of distributions of benefits payable to or on behalf of a
Participant under the Plan and the determination of Actuarially Equivalent
values shall be governed by the applicable provisions of the Plan as in effect
on the date immediately preceding the restricted date.

        7.6     Restricted and Unrestricted Dates. For purposes of this Section
7, the term “restricted date” means the date on which either a Change of Control
(as defined in Subsection 7.7) or a Potential Change of Control (as defined in
Subsection 7.8) occurs. An “unrestricted date”means (1) in the case of a
restricted date which occurs by reason of a Change of Control, the last day of
the five year period following such Change of Control or (2) in the case of a
restricted date occurring by reason of a Potential Change of Control, the last
day of the six-month period following such Potential Change of Control.”

        7.7     Change of Control. A "Change of Control" of the Corporation
shall be deemed to have occurred if:

10

--------------------------------------------------------------------------------

          (1)     any “Person” (as such term is defined in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
modified and used in Sections 13(d) and 14(d) of the Exchange Act, except that
for purposes of this Subsection 7.7 and Subsection 7.8, the term “Person” shall
not include (i) the Corporation or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock in the
Corporation) is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the securities beneficially owned by such Person
any securities acquired directly from the Corporation or its affiliates)
representing 25 % or more of either the then outstanding shares of common stock
of the Corporation or the combined voting power of the Corporation’s then
outstanding voting securities; or


          (2)     the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on January 1,
1996, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) whose appointment or election
by the Board or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors on January 1, 1996 or whose appointment,
election or nomination for election was previously so approved; or


          (3)     the stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation or approve the
issuance of voting securities of the Corporation in connection with a merger or
consolidation of the Corporation (or any direct or indirect subsidiary of the
Corporation) pursuant to applicable stock exchange requirements, other than (i)
a merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the voting securities of the Corporation or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of the Corporation (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporation (not including in the securities beneficially owned by such
Person any securities acquired directly from the Corporation or its affiliates)
representing 25 % or more of either the then outstanding shares of common stock
of the Corporation or the combined voting power of the Corporation’s then
outstanding voting securities; or


          (4)     the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets (in one transaction or a series of related transactions within any period
of 24 consecutive months), other than a sale or disposition by the Corporation
of all or substantially all of the Corporation’s assets to an entity, at least
75 % of the combined voting power of the voting securities of which are owned by
Persons in substantially the same proportions as their ownership of the
Corporation immediately prior to such sale.


11

--------------------------------------------------------------------------------

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Corporation immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Corporation
immediately following such transaction or series of transactions.

        7.8     Potential Change of Control. A "Potential Change of Control"
shall be deemed to have occurred if:

          (a)     the Corporation enters into an agreement, the consummation of
which would result in the occurrence of a Change of Control;


          (b)     the Corporation or any person publicly announces an intention
to take or to consider taking actions which, if consummated, would constitute a
Change of Control;


          (c)     any person becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 15% or more of either
the then outstanding shares of common stock of the Corporation or the combined
voting power of the Corporation’s then outstanding voting securities; or


          (d)     the Board adopts a resolution to the effect that, for purposes
of this plan, a Potential Change of Control has occurred.


SECTION 8 — PAYMENT OF BENEFITS DURING CREDIT RATING LIMITATION PERIOD(10/22/99)

        8.1     Effective Date and Overriding Provisions. The following
provisions of this Section 8 shall become effective upon the occurrence of a
“Credit Rating Limitation Date” (as defined in Subsection 8.2 below) and, upon
becoming effective, shall remain effective until a subsequent “Credit Rating
Delimitation Date” (as defined in Subsection 8.2 below) and, during the “Credit
Rating Limitation Period” (as defined in Subsection 8.2 below) shall supersede
any other provisions of the Plan, other than Section 7, to the extent necessary
to eliminate any inconsistencies between the provisions of this Section 8 and
any other provisions of the Plan, other than Section 7, including any exhibits
and supplements thereto.

        8.2     Credit Rating Limitation and Delimitation Dates. For purposes of
this Section 8, the term “Credit Rating Limitation Date” means the date on which
the Corporation’s debt rating drops below an Investment Grade Rating.
“Investment Grade Rating” means a rating at or above Baa3 by Moody’s Investors
Services, Inc. (or its successors) or a rating at or above BBB by Standard &
Poor’s Corporation (or its successors). Only one such rating at the required
level is necessary for the Corporation to have an Investment Grade Rating for
purposes of this Section 8. If either or both of these ratings cease to be
available then an equivalent rating from a nationally prominent rating agency
shall be substituted by the Corporation. For purposes of this Section 8, the
term “Credit Rating Delimitation Date” means the date on which the Company’s
debt rating achieves an Investment Grade Rating after having previously lost
such rating. The period of time commencing on a Credit Rating Limitation Date
and ending on a Credit Rating Delimitation Date shall be the “Credit Rating
Limitation Period.”

12

--------------------------------------------------------------------------------

        8.3     Benefit Payment Provisions. Upon the occurrence of a Credit
Rating Limitation Date and on each December 31 after such date occurring during
the Credit Rating Limitation Period, and prior to the occurrence of a Credit
Rating Delimitation Date, a single sum payment shall be made immediately to each
Participant under the Plan of the amount by which the “Actuarial Equivalent” (as
defined in Subsection 8.4 below) of (a) exceeds the sum of (b) plus (c):

          (a)     The amount determined in Subsection 2.2(i) (as limited by all
of Subsection 2.2) based upon the assumptions that (1) the Participant has a
nonforfeitable right to the Participant’s benefit from the SIRP, (2) the
Participant incurs a Separation as of the date of determination, and (3)
benefits payable from the SIRP would commence upon the earliest payment date
allowed under the SIRP immediately following such termination of employment.


          (b)     The Actuarial Equivalent of the amount, if any, determined in
Subsection 2.2(ii) (as limited by all of Subsection 2.2) based upon the same
assumptions as in Subsection 8.3(a) above.


          (c)     The Actuarial Equivalent of the amount paid to such
Participant based on any prior determination date pursuant to this Subsection
8.3.


        8.4     Actuarial Equivalent. Actuarial Equivalent means an amount equal
in value to the benefit replaced as determined with respect to a single sum
distribution under Section 8 by using the average thirty (30) year Treasury rate
for the second full calendar month preceding the first day of the calendar
quarter in such year that contains the determination date as of which the single
sum distribution is being determined, as specified by the Commissioner of the
Internal Revenue Service in the Internal Revenue Bulletin, and the mortality
table prescribed by the Secretary of the Treasury in revenue rulings, notices,
or other guidance pursuant to Section 807(d)(5)(A) of the Internal Revenue Code
that has been published in the Internal Revenue Bulletin as of the date such
single sum distribution is being determined.

        8.5     Supplemental Benefits In Payment Status During Credit Rating
Limitation Period. During a Credit Rating Limitation Period the Actuarial
Equivalent payment of any unpaid Supplemental Benefits in payment status under
this Plan shall be made immediately to the Participant or other appropriate
recipient in a single sum amount.

        8.6     No Duplication of Benefits. Under no circumstances shall a
Participant receive duplicate payment of Supplemental Benefits under the Plan.
Entitlement to periodic or other payment of Supplemental Benefits is canceled
when such benefits are paid out in accordance with this Section 8.

13